         Case 1:18-cv-05887-SDA Document 123 Filed 01/28/19 Page 1 of 24




 MICHAEL FAILLACE & ASSOCIATES, P.C.
 60 East 42nd Street, Suite 4510
 New York, New York 10165
 Telephone: (212) 317-1200
 Facsimile: (212) 317-1620
 Attorneys for Plaintiff

 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------X
 JOSE PAREJA, individually and on behalf of
 others similarly situated,
                                     Plaintiff,

                  -against-                                          18-CV-05887

 184 FOOD CORP.       (D/B/A BRAVO
 SUPERMARKET       F/K/A    PIONEER                             SECOND AMENDED
 SUPERMARKET), 231 FOOD CORP. (D/B/A                               COMPLAINT
 BRAVO SUPERMARKET F/K/A PIONEER
 SUPERMARKET), DG 231 FOOD CORP.
 (D/B/A BRAVO SUPERMARKET F/K/A
 PIONEER SUPERMARKET), 0113 FOOD
 CORP. (D/B/A BRAVO SUPERMARKET),
 640 PELHAM FOOD CORP. (D/B/A C-
 TOWN F/K/A GREEN APPLE), G&G
 PELHAM FOOD CORP. (D/B/A C-TOWN
 F/K/A GREEN APPLE), RAFAEL MONTES
 DEOCA, RAFAEL MONTES DEOCA JR.,
 GIOVANNI MARTE, JOSE MARTE,
 GUSTAVO MARTE, and GREGORY
 GONZALEZ,


                                     Defendants.
 -------------------------------------------------------X

        Plaintiff Jose Pareja (“Plaintiff Pareja” or “Mr. Pareja”), individually and on behalf of

others similarly situated, by and through his attorneys, Michael Faillace & Associates, P.C., upon

his knowledge and belief, and as against 184 Food Corp. (d/b/a Bravo Supermarket f/k/a Pioneer

Supermarket), 231 Food Corp. (d/b/a Bravo Supermarket f/k/a Pioneer Supermarket), DG 231

Food Corp. (d/b/a Bravo Supermarket f/k/a Pioneer Supermarket), 0113 Food Corp. (d/b/a Bravo
            Case 1:18-cv-05887-SDA Document 123 Filed 01/28/19 Page 2 of 24




 Supermarket), 640 Pelham Food Corp. (d/b/a C-Town f/k/a Green Apple) and G&G Pelham Food

 Corp. (d/b/a C-Town f/k/a Green Apple) (“Defendant Corporations”), Rafael Montes Deoca,

 Rafael Montes Deoca Jr., Giovanni Marte, Jose Marte, Gustavo Marte, and Gregory Gonzalez

 (“Individual Defendants”), (collectively, “Defendants”), alleges as follows:

                                     NATURE OF ACTION

       1.      Plaintiff Pareja is a former employee of Defendants 184 Food Corp. (d/b/a Bravo

Supermarket f/k/a Pioneer Supermarket), 231 Food Corp. (d/b/a Bravo Supermarket f/k/a Pioneer

Supermarket), DG 231 Food Corp. (d/b/a Bravo Supermarket f/k/a Pioneer Supermarket), 0113 Food

Corp. (d/b/a Bravo Supermarket), 640 Pelham Food Corp. (d/b/a C-Town f/k/a Green Apple), and

G&G Pelham Food Corp. (d/b/a C-Town f/k/a Green Apple), Rafael Montes Deoca, Rafael Montes

Deoca Jr., Giovanni Marte, Jose Marte, Gustavo Marte and Gregory Gonzalez.

       2.       Defendants 184 Food Corp., 231 Food Corp., DG 231 Food Corp., 0113 Food Corp.,

Rafael Montes Deoca, Rafael Montes Deoca Jr., Giovanni Marte, Jose Marte, Gustavo Marte own,

operate, or control a supermarket, located at 184 W 231st Street Bronx, NY 10463 under the name

“Bravo Supermarket,” which was formerly known as “Pioneer Supermarket.”

       3.      In addition, Defendants 640 Pelham Food Corp., DG 231 Food Corp., and G&G

Pelham Food Corp., Rafael Montes Deoca and Gregory Gonzalez own, operate, or control another

supermarket located at 640 Pelham Parkway South, Bronx, Ny 10462 under the name “C-Town”,

which was formerly known as “Green Apple”

       4.      Upon information and belief, individual Defendants Rafael Montes Deoca, Rafael

Montes Deoca Jr., Giovanni Marte, Jose Marte, Gustavo Marte, serve or served as owners, managers,

principals, or agents of Defendant Corporations 184 Food Corp., 231 Food Corp., DG 231 Food




                                                -2-
            Case 1:18-cv-05887-SDA Document 123 Filed 01/28/19 Page 3 of 24




Corp., 0113 Food Corp. and, through these corporate entities, operate or operated the “Bravo

Supermarket” (formerly known as “Pioneer Supermarket”) as a joint or unified enterprise.

       5.      Similarly, upon information and belief, individual Defendants Rafael Montes Deoca

and Gregory Gonzalez serve or served as owners, managers, principals, or agents of Defendant

Corporations 640 Pelham Food Corp., DG 231 Food Corp., and G&G Pelham Food Corp. and,

through these corporate entities, operate or operated the “C-Town” (formerly known as “Green

Apple”) a joint or unified enterprise.

       6.      Plaintiff Pareja was an employee of Defendants.

       7.      Plaintiff Pareja was employed as fruit stocker at the supermarkets located at 184 W

231st St Bronx, NY 10463 and at 640 Pelham Parkway South, Bronx, NY 10462 which shared at

least one common owner in Defendant Rafael Montes Deoca.

       8.      At all times relevant to this Complaint, Plaintiff Pareja worked for Defendants in

excess of 40 hours per week, without appropriate minimum wage and overtime compensation for

the hours that he worked.

       9.      Rather, Defendants failed to maintain accurate recordkeeping of the hours worked,

failed to pay Plaintiff Pareja appropriately for any hours worked, either at the straight rate of pay or

for any additional overtime premium.

       10.     Defendants’ conduct extended beyond Plaintiff Pareja to all other similarly situated

employees.

       11.     At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Pareja and other employees to work in excess of forty (40) hours per week

without providing the minimum wage and overtime compensation required by federal and state law

and regulations.



                                                   -3-
          Case 1:18-cv-05887-SDA Document 123 Filed 01/28/19 Page 4 of 24




       12.     Plaintiff Pareja now brings this action on behalf of himself for unpaid minimum and

overtime wages pursuant to the Fair Labor Standards Act of 1938, 29 U.S.C. § 201 et seq. (“FLSA”),

and for violations of the N.Y. Labor Law §§ 190 et seq. and 650 et seq. (the “NYLL”), including

applicable liquidated damages, interest, attorneys’ fees and costs.

                                   JURISDICTION AND VENUE

       13.     This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiff Pareja’s state law claims under 28 U.S.C.

§ 1367(a).

       14.     Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate two supermarkets located in this district. Further, Plaintiff Pareja was employed by

Defendants in this district.

                                               PARTIES

                                                Plaintiff

       15.     Plaintiff Jose Pareja (“Plaintiff Pareja” or “Mr. Pareja”) is an adult individual residing

in Bronx County, New York.

       16.     Plaintiff Pareja was employed by Defendants at C-Town (formerly known as Green

Apple) from approximately February 2015 until on or about February 2017 and then at Bravo

Supermarket (formerly known as Pioneer Supermarket) from approximately February 2017 until on

or about June 23, 2018.

       17.     Plaintiff Pareja consents to being a party plaintiff pursuant to 29 U.S.C. § 216(b).




                                                   -4-
         Case 1:18-cv-05887-SDA Document 123 Filed 01/28/19 Page 5 of 24




                                          Defendants

       18.    At all relevant times, Defendants 184 Food Corp., 231 Food Corp., DG 231 Food

Corp., 0113 Food Corp., Rafael Montes Deoca, Rafael Montes Deoca Jr., Giovanni Marte, Jose

Marte, Gustavo Marte owned, operated, or controlled a supermarket located at 184 W 231st St

Bronx, NY 10463 under the name “Bravo Supermarket” (formerly known as Pioneer Supermarket).

       19.    Similarly, at all relevant times, Defendants 640 Pelham Food Corp., DG 231 Food

Corp., and G&G Pelham Food Corp., Rafael Montes Deoca and Gregory Gonzalez owned, operated,

or controlled a supermarket located at 640 Pelham Parkway South, Bronx, NY 10462 under the name

“C-Town” (formerly known as Green Apple).

       20.    Upon information and belief, 184 Food Corp. (d/b/a Bravo Supermarket f/k/a Pioneer

Supermarket) is a domestic corporation organized and existing under the laws of the State of New

York. Upon information and belief, it maintains its principal place of business at 184 W 231st St

Bronx, NY 10463.

       21.    Upon information and belief, 231 Food Corp. (d/b/a Bravo Supermarket f/k/a Pioneer

Supermarket) is a domestic corporation organized and existing under the laws of the State of New

York. Upon information and belief, it maintains its principal place of business at 184 W 231st St

Bronx, NY 10463.

       22.    Upon information and belief, DG 231 Food Corp. (d/b/a Bravo Supermarket f/k/a

Pioneer Supermarket) is a domestic corporation organized and existing under the laws of the State

of New York. Upon information and belief, it maintains its principal place of business at 184 W

231st St Bronx, NY 10463.

       23.    Upon information and belief, 0113 Food Corp. (d/b/a Bravo Supermarket f/k/a

Pioneer Supermarket) is a domestic corporation organized and existing under the laws of the State



                                               -5-
          Case 1:18-cv-05887-SDA Document 123 Filed 01/28/19 Page 6 of 24




of New York. Upon information and belief, it maintains its principal place of business at 184 W

231st St Bronx, NY 10463.

       24.     Upon information and belief, 640 Pelham Food Corp. (d/b/a C-Town f/k/a Green

Apple), is a domestic corporation organized and existing under the laws of the State of New York.

Upon information and belief, it maintains its principal place of business at 640 Pelham Parkway

South, Bronx, NY 10462.

       25.     Upon information and belief, G&G Pelham Food Corp. (d/b/a C-Town f/k/a Green

Apple), is a domestic corporation organized and existing under the laws of the State of New York.

Upon information and belief, it maintains its principal place of business at 640 Pelham Parkway

South, Bronx, NY 10462.

       26.     Defendant Rafael Montes Deoca is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Rafael Montes Deoca is

sued individually in his capacity as owner, officer and/or agent of Defendant Corporations 184 Food

Corp. (d/b/a Bravo Supermarket f/k/a Pioneer Supermarket), 231 Food Corp. (d/b/a Bravo

Supermarket f/k/a Pioneer Supermarket), DG 231 Food Corp. (d/b/a Bravo Supermarket f/k/a

Pioneer Supermarket), 0113 Food Corp. (d/b/a Bravo Supermarket), 640 Pelham Food Corp. (d/b/a

C-Town f/k/a Green Apple), and G&G Pelham Food Corp. (d/b/a C-Town f/k/a Green Apple).

Defendant Rafael Montes Deoca possesses operational control over said Defendant Corporations,

an ownership interest in said Defendant Corporations, and controls significant functions of said

Defendant Corporations. He determines the wages and compensation of the employees of

Defendants, including Plaintiff Pareja, establishes the schedules of the employees, maintains

employee records, and has the authority to hire and fire employees.




                                                 -6-
          Case 1:18-cv-05887-SDA Document 123 Filed 01/28/19 Page 7 of 24




       27.     Defendant Rafael Montes Deoca Jr. is an individual engaging (or who was engaged)

in business in this judicial district during the relevant time period. Defendant Rafael Montes Deoca

Jr. is sued individually in his capacity as owner, officer and/or agent of Defendant Corporations 184

Food Corp. (d/b/a Bravo Supermarket f/k/a Pioneer Supermarket), 231 Food Corp. (d/b/a Bravo

Supermarket f/k/a Pioneer Supermarket), DG 231 Food Corp. (d/b/a Bravo Supermarket f/k/a

Pioneer Supermarket) and 0113 Food Corp. (d/b/a Bravo Supermarket). Defendant Rafael Montes

Deoca Jr. possesses operational control over said Defendant Corporations, an ownership interest in

said Defendant Corporations, and controls significant functions of said Defendant Corporations. He

determines the wages and compensation of the employees of Defendants, including Plaintiff Pareja,

establishes the schedules of the employees, maintains employee records, and has the authority to

hire and fire employees.

       28.     Defendant Giovanni Marte is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Giovanni Marte is sued

individually in his capacity as owner, officer and/or agent of Defendant Corporations 184 Food Corp.

(d/b/a Bravo Supermarket f/k/a Pioneer Supermarket), 231 Food Corp. (d/b/a Bravo Supermarket

f/k/a Pioneer Supermarket), DG 231 Food Corp. (d/b/a Bravo Supermarket f/k/a Pioneer

Supermarket), and 0113 Food Corp. (d/b/a Bravo Supermarket). Defendant Giovanni Marte

possesses operational control over said Defendant Corporations, an ownership interest in said

Defendant Corporations, and controls significant functions of said Defendant Corporations. He

determines the wages and compensation of the employees of Defendants, including Plaintiff Pareja,

establishes the schedules of the employees, maintains employee records, and has the authority to

hire and fire employees.




                                                 -7-
          Case 1:18-cv-05887-SDA Document 123 Filed 01/28/19 Page 8 of 24




       29.     Defendant Jose Marte is an individual engaging (or who was engaged) in business in

this judicial district during the relevant time period. Defendant Jose Marte is sued individually in his

capacity as owner, officer and/or agent of Defendant Corporations 184 Food Corp. (d/b/a Bravo

Supermarket f/k/a Pioneer Supermarket), 231 Food Corp. (d/b/a Bravo Supermarket f/k/a Pioneer

Supermarket), DG 231 Food Corp. (d/b/a Bravo Supermarket f/k/a Pioneer Supermarket), and 0113

Food Corp. (d/b/a Bravo Supermarket). Defendant Jose Marte possesses operational control over

said Defendant Corporations, an ownership interest in said Defendant Corporations, and controls

significant functions of said Defendant Corporations. He determines the wages and compensation of

the employees of Defendants, including Plaintiff Pareja, establishes the schedules of the employees,

maintains employee records, and has the authority to hire and fire employees.

       30.     Defendant Gustavo Marte is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Gustavo Marte is sued individually

in his capacity as owner, officer and/or agent of Defendant Corporations 184 Food Corp. (d/b/a

Bravo Supermarket f/k/a Pioneer Supermarket), 231 Food Corp. (d/b/a Bravo Supermarket f/k/a

Pioneer Supermarket), DG 231 Food Corp. (d/b/a Bravo Supermarket f/k/a Pioneer Supermarket),

0113 Food Corp. (d/b/a Bravo Supermarket). Defendant Gustavo Marte possesses operational

control over said Defendant Corporations, an ownership interest in said Defendant Corporations,

and controls significant functions of said Defendant Corporations. He determines the wages and

compensation of the employees of Defendants, including Plaintiff Pareja, establishes the schedules

of the employees, maintains employee records, and has the authority to hire and fire employees.

       31.     Defendant Gregory Gonzalez is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Gregory Gonzalez is sued

individually in his capacity as owner, officer and/or agent of Defendant Corporations DG 231 Food



                                                   -8-
          Case 1:18-cv-05887-SDA Document 123 Filed 01/28/19 Page 9 of 24




Corp. (d/b/a Bravo Supermarket f/k/a Pioneer Supermarket), 640 Pelham Food Corp. (d/b/a C-Town

f/k/a Green Apple), and G&G Pelham Food Corp. (d/b/a C-Town f/k/a Green Apple). Defendant

Gregory Gonzalez possesses operational control over said Defendant Corporations, an ownership

interest in said Defendant Corporations, and controls significant functions of said Defendant

Corporations. He determines the wages and compensation of the employees of Defendants, including

Plaintiff Pareja, establishes the schedules of the employees, maintains employee records, and has the

authority to hire and fire employees.

                                    SUCCESSOR LIABILITY

       32.     Upon information and belief, Defendants Giovanni, Jose and Gustavo Marte

purchased Bravo Supermarkets from 184 Food Corp., 231 Food Corp., DG 231 Food Corp., Rafael

Montes Deoca, and Rafael Montes Deoca Jr., through the Corporate Defendant 0113 Food Corp. in

or about June 2018.

       33.     There has been a substantial continuity in the business operations of Bravo

Supermarket since the sale because Defendants use the same location, work force, and supervisory

personnel as was used by the prior owners, the same jobs that existed under prior owners exist under

the same working conditions under the present owners, present owners use the same equipment as

was used by prior owners, and present owners sell the same products as were sold by the prior

owners.

                                   FACTUAL ALLEGATIONS

                               Defendants Constitute Joint Employers

       34.     Defendants 184 Food Corp., 231 Food Corp., DG 231 Food Corp., 0113 Food Corp.,

Rafael Montes Deoca, Rafael Montes Deoca Jr., Giovanni Marte, Jose Marte, Gustavo Marte operate

a supermarket located in the Kingsbridge section of the Bronx. Similarly, Defendants 640 Pelham



                                                 -9-
         Case 1:18-cv-05887-SDA Document 123 Filed 01/28/19 Page 10 of 24




Food Corp., DG 231 Food Corp., and G&G Pelham Food Corp., Rafael Montes Deoca and Gregory

Gonzalez operate another supermarket located in the Pelham Parkway neighborhood of the Bronx

in New York City.

       35.    Individual Defendants, Rafael Montes Deoca, Rafael Montes Deoca Jr., Giovanni

Marte, Jose Marte, and Gustavo Marte, possess operational control over Defendant Corporations

184 Food Corp., 231 Food Corp., DG 231 Food Corp., 0113 Food Corp., possess ownership interests

in said Defendant Corporations, and control significant functions of said Defendant Corporations.

       36.    In addition, Individual Defendants Rafael Montes Deoca and Gregory Gonzalez

possess operation control over Defendant Corporations 640 Pelham Food Corp., DG 231 Food

Corp., and G&G Pelham Food Corp., possess ownership interests in said Defendant Corporations,

and control significant functions of said Defendant Corporations.

       37.    Defendants 184 Food Corp., 231 Food Corp., DG 231 Food Corp., 0113 Food Corp.,

Rafael Montes Deoca, Rafael Montes Deoca Jr., Giovanni Marte, Jose Marte, Gustavo Marte are

associated and joint employers, act in the interest of each other with respect to employees, pay

employees by the same method, and share control over the employees of Bravo Supermarket,

formerly known as Pioneer Supermarket.

       38.    Defendants 640 Pelham Food Corp., DG 231 Food Corp., and G&G Pelham Food

Corp., Rafael Montes Deoca and Gregory Gonzalez are associated and joint employers, act in the

interest of each other with respect to employees, pay employees by the same method, and share

control over the employees of C-Town, formerly known as Green Apple Supermarket.

       39.    At all relevant times, each Defendant possessed substantial control over Plaintiff

Pareja’s (and other similarly situated employees’) working conditions, and over the policies and




                                                - 10 -
          Case 1:18-cv-05887-SDA Document 123 Filed 01/28/19 Page 11 of 24




practices with respect to the employment and compensation of Plaintiff Pareja, and all similarly

situated individuals, referred to herein.

       40.     Defendants 184 Food Corp., 231 Food Corp., DG 231 Food Corp., 0113 Food Corp.,

Rafael Montes Deoca, Rafael Montes Deoca Jr., Giovanni Marte, Jose Marte, Gustavo Marte jointly

employed Plaintiff Pareja (and all similarly situated employees) and are Plaintiff Pareja’s (and all

similarly situated employees’) employers within the meaning of 29 U.S.C. 201 et seq. and the NYLL,

to perform work at Bravo Supermarket.

       41.     Defendants 640 Pelham Food Corp., DG 231 Food Corp., and G&G Pelham Food

Corp., Rafael Montes Deoca and Gregory Gonzalez jointly employed Plaintiff Pareja (and all

similarly situated employees) and are Plaintiff Pareja’s (and all similarly situated employees’)

employers within the meaning of 29 U.S.C. 201 et seq. and the NYLL, to perform work at C-Town.

       42.     In the alternative, Defendants constitute a single employer of Plaintiff Pareja and/or

similarly situated individuals.

       43.     Upon information and belief, Individual Defendants, Rafael Montes Deoca, Rafael

Montes Deoca Jr., Giovanni Marte, Jose Marte, Gustavo Marte and Gregory Gonzalez operate

Defendant Corporations as either alter egos of themselves and/or fail to operate Defendant

Corporations as entities legally separate and apart from themselves, by among other things:

             a) failing to adhere to the corporate formalities necessary to operate Defendant

                 Corporations as Corporations,

             b) defectively forming or maintaining the corporate entities of Defendant

                 Corporations, by, amongst other things, failing to hold annual meetings or

                 maintaining appropriate corporate records,

             c) transferring assets and debts freely as between all Defendants,



                                                 - 11 -
           Case 1:18-cv-05887-SDA Document 123 Filed 01/28/19 Page 12 of 24




              d) operating Defendant Corporations for their own benefit as the sole or majority

                  shareholders,

              e) operating Defendant Corporations for their own benefit and maintaining control

                  over these corporations as closed Corporations,

              f) intermingling assets and debts of their own with Defendant Corporations,

              g) diminishing and/or transferring assets of Defendant Corporations to avoid full

                  liability as necessary to protect their own interests, and

              h) Other actions evincing a failure to adhere to the corporate form.

        44.     At all relevant times, Defendants were Plaintiff Pareja’s employers within the

meaning of the FLSA and New York Labor Law.

        45.     Defendants had the power to hire and fire Plaintiff Pareja, controlled the terms and

conditions of employment, and determined the rate and method of any compensation in exchange

for Plaintiff Pareja’s services.

        46.     In each year from 2015 to 2018, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated).

        47.     In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the

supermarkets on a daily basis are goods produced outside of the State of New York.

                                           Individual Plaintiff

        48.     Plaintiff Pareja is a former employee of Defendants who was employed as fruit

stocker.

                                         Plaintiff Jose Pareja



                                                   - 12 -
         Case 1:18-cv-05887-SDA Document 123 Filed 01/28/19 Page 13 of 24




       49.     Plaintiff Pareja was employed by Defendants from approximately February 2015

until on or about June 23, 2018.

       50.     Defendants employed Plaintiff Pareja as a fruit stocker.

       51.     Plaintiff Pareja regularly handled goods in interstate commerce, such as fruits and

other supplies produced outside the State of New York.

       52.     Plaintiff Pareja’s work duties required neither discretion nor independent judgment.

       53.     Throughout his employment with Defendants, Plaintiff Pareja regularly worked in

excess of 40 hours per week.

       54.     From approximately February 2015 until on or about February 2017, Plaintiff Pareja

worked as a fruit stocker at C-Town (formerly known as Green Apple Supermarket) from

approximately 7:00 a.m. until on or about 5:00 p.m. to 6:00 p.m., 4 days a week, and from

approximately 4:00 a.m. until on or about 5:00 p.m. to 6:00 p.m., 2 days a week (typically 66 to72

hours per week)

       55.     From approximately February 2017 until on or about June 23, 2018, Plaintiff Pareja

worked as a fruit stocker at Bravo Supermarket (formerly known as Pioneer Supermarket) from

approximately 7:00 a.m. until on or about 3:00 p.m. or 4:00 p.m. six days a week (typically 48 to 54

hours per week).

       56.     Throughout his employment at both supermarkets, Defendants paid Plaintiff Pareja

his wages in cash.

       57.     From approximately February 2015 until on or about February 2017, Defendants at

C-Town (formerly known as Green Apple Supermarket) paid Plaintiff Pareja a fixed salary of $550

per week.




                                                - 13 -
            Case 1:18-cv-05887-SDA Document 123 Filed 01/28/19 Page 14 of 24




       58.      From approximately February 2017 until on or about June 23, 2018, Defendants at

Bravo Supermarket (formerly known as Pioneer Supermarket) paid Plaintiff Pareja a fixed salary of

$600 per week.

       59.      Plaintiff Pareja’s pay did not vary even when he was required to stay later or work a

longer day than his usual schedule.

       60.      For example, Defendants regularly required Plaintiff Pareja to work up one hour to

one hour and a half past his scheduled departure time on at least three days per week and did not pay

him for the additional time he worked.

       61.      Defendants never granted Plaintiff Pareja any breaks or meal periods of any kind.

       62.      Plaintiff Pareja was not required to keep track of his time, nor to his knowledge, did

the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.

       63.      In addition, in order to get paid, Plaintiff Pareja was required to sign a document

falsely stating the hours that he worked per week.

       64.      No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Pareja regarding overtime and wages under the FLSA and NYLL.

       65.      Defendants did not provide Plaintiff Pareja an accurate statement of wages, as

required by NYLL 195(3).

      66.       Defendants did not give any notice to Plaintiff Pareja, in English and in Spanish

(Plaintiff Pareja’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

      67.       Defendants required Plaintiff Pareja to purchase “tools of the trade” with his own

funds—including three pairs of boots.



                                                  - 14 -
            Case 1:18-cv-05887-SDA Document 123 Filed 01/28/19 Page 15 of 24




                                 Defendants’ General Employment Practices

      68.       At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Pareja (and all similarly situated employees) to work in excess of 40 hours a

week without paying him appropriate minimum wage and overtime compensation as required by

federal and state laws.

      69.       Plaintiff Pareja was a victim of Defendants’ common policy and practices which

violate his rights under the FLSA and New York Labor Law by, inter alia, not paying him the wages

he was owed for the hours he worked.

      70.       Defendants’ pay practices resulted in Plaintiff Pareja not receiving payment for all

his hours worked, and resulting in Plaintiff Pareja’s effective rate of pay falling below the required

minimum wage rate.

      71.       Defendants habitually required Plaintiff Pareja to work additional hours beyond his

regular shifts but did not provide him with any additional compensation.

      72.       Defendants    willfully disregarded        and   purposefully evaded    recordkeeping

requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets and

payroll records. Defendants’ time keeping system did not reflect the actual hours that Plaintiff Pareja

worked.

      73.       Defendants required Plaintiff Pareja to sign a document that reflected inaccurate or

false hours worked.

      74.       Plaintiff Pareja was paid his wages in cash.

      75.       Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiff Pareja (and similarly situated individuals) worked, and

to avoid paying Plaintiff Pareja properly for his full hours worked.



                                                  - 15 -
            Case 1:18-cv-05887-SDA Document 123 Filed 01/28/19 Page 16 of 24




      76.       Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      77.       Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiff Pareja and other similarly situated former workers.

      78.       Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.

      79.       Defendants failed to provide Plaintiff Pareja and other employees with accurate wage

statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      80.       Defendants failed to provide Plaintiff Pareja and other employees, at the time of

hiring and on or before February 1 of each subsequent year, a statement in English and the

employees’ primary language, containing: the rate or rates of pay and basis thereof, whether paid by

the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of

the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by

the employer; the name of the employer; any “doing business as” names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by New York Labor Law §195(1).



                                                  - 16 -
            Case 1:18-cv-05887-SDA Document 123 Filed 01/28/19 Page 17 of 24




                             FLSA COLLECTIVE ACTION CLAIMS

      81.       Plaintiff Pareja brings his FLSA minimum wage, overtime compensation, and

liquidated damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b),

on behalf of all similarly situated persons (the “FLSA Class members”), i.e., persons who are or

were employed by Defendants or any of them, on or after the date that is three years before the filing

of the complaint in this case (the “FLSA Class Period”).

      82.       At all relevant times, Plaintiff Pareja and other members of the FLSA Class were

similarly situated in that they had substantially similar job requirements and pay provisions, and

have been subject to Defendants’ common practices, policies, programs, procedures, protocols and

plans including willfully failing and refusing to pay them the required minimum wage, overtime pay

at a one and one-half their regular rates for work in excess of forty (40) hours per workweek under

the FLSA, and willfully failing to keep records required by the FLSA.

      83.       The claims of Plaintiff Pareja stated herein are similar to those of the other

employees.

                                    FIRST CAUSE OF ACTION

            (VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA)

      84.       Plaintiff Pareja repeats and realleges all paragraphs above as though fully set forth

herein.

      85.       At all times relevant to this action, Defendants were Plaintiff Pareja’s employers

within the meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants had the power

to hire and fire Plaintiff Pareja (and the FLSA Class Members), controlled the terms and conditions

of employment, and determined the rate and method of any compensation in exchange for his

employment.



                                                 - 17 -
            Case 1:18-cv-05887-SDA Document 123 Filed 01/28/19 Page 18 of 24




      86.       At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

      87.       Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).

      88.       In violation of 29 U.S.C. § 206(a), Defendants failed to pay Plaintiff Pareja (and the

FLSA Class members) at the applicable minimum hourly rate.

      89.       Defendants’ failure to pay Plaintiff Pareja (and the FLSA Class members) at the

applicable minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).

      90.       Plaintiff Pareja (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                  SECOND CAUSE OF ACTION

               (VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA)

      91.       Plaintiff Pareja repeats and realleges all paragraphs above as though fully set forth

herein.

      92.       Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiff Pareja (and

the FLSA Class members) overtime compensation at a rate of one and one-half times the regular

rate of pay for each hour worked in excess of forty hours in a work week.

      93.       Defendants’ failure to pay Plaintiff Pareja (and the FLSA Class members), overtime

compensation was willful within the meaning of 29 U.S.C. § 255(a).

      94.       Plaintiff Pareja (and the FLSA Class members) were damaged in an amount to be

determined at trial.




                                                  - 18 -
            Case 1:18-cv-05887-SDA Document 123 Filed 01/28/19 Page 19 of 24




                                   THIRD CAUSE OF ACTION

                  (VIOLATION OF THE NEW YORK MINIMUM WAGE ACT)

      95.       Plaintiff Pareja repeats and realleges all paragraphs above as though fully set forth

herein.

      96.       At all times relevant to this action, Defendants were Plaintiff Pareja’s employers

within the meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to hire and fire

Plaintiff Pareja, controlled his terms and conditions of employment, and determined the rates and

methods of any compensation in exchange for his employment.

      97.       Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, paid Plaintiff Pareja less than the minimum wage.

      98.       Defendants’ failure to pay Plaintiff Pareja the minimum wage was willful within the

meaning of N.Y. Lab. Law § 663.

      99.       Plaintiff Pareja was damaged in an amount to be determined at trial.

                                  FOURTH CAUSE OF ACTION

                  (VIOLATION OF THE OVERTIME PROVISIONS OF THE

                               NEW YORK STATE LABOR LAW)

      100.      Plaintiff Pareja repeats and realleges all paragraphs above as though fully set forth

herein.

      101.      Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiff Pareja overtime compensation at

rates of one and one-half times the regular rate of pay for each hour worked in excess of forty hours

in a work week.




                                                 - 19 -
           Case 1:18-cv-05887-SDA Document 123 Filed 01/28/19 Page 20 of 24




      102.     Defendants’ failure to pay Plaintiff Pareja overtime compensation was willful within

the meaning of N.Y. Lab. Law § 663.

      103.     Plaintiff Pareja was damaged in an amount to be determined at trial.

                                   FIFTH CAUSE OF ACTION

                  (VIOLATION OF THE NOTICE AND RECORDKEEPING

                       REQUIREMENTS OF THE NEW YORK LABOR LAW)

      104.      Plaintiff Pareja repeats and realleges all paragraphs above as though fully set forth

herein.

      105.     Defendants failed to provide Plaintiff Pareja with a written notice, in English and in

Spanish (Plaintiff Pareja’s primary language), containing: the rate or rates of pay and basis thereof,

whether paid by the hour, shift, day, week, salary, piece, commission, or other; allowances, if any,

claimed as part of the minimum wage, including tip, meal, or lodging allowances; the regular pay

day designated by the employer; the name of the employer; any “doing business as" names used by

the employer; the physical address of the employer's main office or principal place of business, and

a mailing address if different; and the telephone number of the employer, as required by NYLL

§195(1).

      106.     Defendants are liable to Plaintiff Pareja in the amount of $5,000, together with costs

and attorneys’ fees.

                                   SIXTH CAUSE OF ACTION

                 (VIOLATION OF THE WAGE STATEMENT PROVISIONS

                              OF THE NEW YORK LABOR LAW)

      107.      Plaintiff Pareja repeats and realleges all paragraphs above as though fully set forth

herein.



                                                 - 20 -
          Case 1:18-cv-05887-SDA Document 123 Filed 01/28/19 Page 21 of 24




      108.      With each payment of wages, Defendants failed to provide Plaintiff Pareja with an

accurate statement listing each of the following: the dates of work covered by that payment of wages;

name of employee; name of employer; address and phone number of employer; rate or rates of pay

and basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other;

gross wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the

regular hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours

worked; and the number of overtime hours worked, as required by NYLL 195(3).

      109.      Defendants are liable to Plaintiff Pareja in the amount of $5,000, together with costs

and attorneys’ fees.

                                  SEVENTH CAUSE OF ACTION

                             (RECOVERY OF EQUIPMENT COSTS)

      110.      Plaintiff Pareja repeats and realleges all paragraphs above as though fully set forth

herein.

      111.      Defendants required Plaintiff Pareja to pay, without reimbursement, the costs and

expenses for purchasing and maintaining equipment and “tools of the trade” required to perform his

job, further reducing his wages in violation of the FLSA and NYLL. 29 U.S.C. § 206(a); 29 C.F.R.

§ 531.35; N.Y. Lab. Law §§ 193 and 198-b.

      112.      Plaintiff Pareja was damaged in an amount to be determined at trial.

                                      PRAYER FOR RELIEF

          WHEREFORE, Plaintiff Pareja respectfully requests that this Court enter judgment against

 Defendants by:

          (a)    Designating this action as a collective action and authorizing prompt issuance of

 notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency



                                                  - 21 -
        Case 1:18-cv-05887-SDA Document 123 Filed 01/28/19 Page 22 of 24




of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

this action;

        (b)    Declaring that Defendants violated the minimum wage provisions of, and

associated rules and regulations under, the FLSA as to Plaintiff Pareja and the FLSA Class

members;

        (c)    Declaring that Defendants violated the overtime wage provisions of, and associated

rules and regulations under, the FLSA as to Plaintiff Pareja and the FLSA Class members;

        (d)    Declaring that Defendants violated the recordkeeping requirements of, and

associated rules and regulations under, the FLSA with respect to Plaintiff Pareja’s and the FLSA

Class members’ compensation, hours, wages, and any deductions or credits taken against wages;

        (e)    Declaring that Defendants’ violations of the provisions of the FLSA were willful

as to Plaintiff Pareja and the FLSA Class members;

        (f)    Awarding Plaintiff Pareja and the FLSA Class members damages for the amount

of unpaid minimum wages and overtime compensation, and damages for any improper deductions

or credits taken against wages under the FLSA as applicable;

        (g)    Awarding Plaintiff Pareja and the FLSA Class members liquidated damages in an

amount equal to 100% of his damages for the amount of unpaid minimum wage and overtime

compensation, and damages for any improper deductions or credits taken against wages under the

FLSA as applicable pursuant to 29 U.S.C. § 216(b);

        (h)    Declaring that Defendants violated the minimum wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Pareja;

        (i)    Declaring that Defendants violated the overtime wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Pareja;



                                               - 22 -
        Case 1:18-cv-05887-SDA Document 123 Filed 01/28/19 Page 23 of 24




        (j)     Declaring that Defendants violated the notice and recordkeeping requirements of

the NYLL with respect to Plaintiff Pareja’s (and the FLSA Class members) compensation, hours,

wages and any deductions or credits taken against wages;

        (k)     Declaring that Defendants’ violations of the New York Labor Law were willful as

to Plaintiff Pareja;

        (l)     Awarding Plaintiff Pareja damages for the amount of unpaid minimum wage and

overtime compensation, and for any improper deductions or credits taken against wages as

applicable

        (m)     Awarding Plaintiff Pareja damages for Defendants’ violation of the NYLL notice

and recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

        (n)     Awarding Plaintiff Pareja liquidated damages in an amount equal to one hundred

percent (100%) of the total amount of minimum wage and overtime compensation shown to be

owed pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to NYLL § 198(3);

        (o)     Awarding Plaintiff Pareja and the FLSA Class members pre-judgment and post-

judgment interest as applicable;

        (p)      Awarding Plaintiff Pareja and the FLSA Class members the expenses incurred in

this action, including costs and attorneys’ fees;

        (q)     Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

        (r)     All such other and further relief as the Court deems just and proper.

                                         JURY DEMAND



                                                - 23 -
      Case 1:18-cv-05887-SDA Document 123 Filed 01/28/19 Page 24 of 24




       Plaintiff Pareja demands a trial by jury on all issues triable by a jury.

Dated: New York, New York
       January 2, 2019

                                                        MICHAEL FAILLACE & ASSOCIATES, P.C.

                                             By:               /s/ Michael Faillace
                                                        Michael Faillace [MF-8436]
                                                        60 East 42nd Street, Suite 4510
                                                        New York, New York 10165
                                                        Telephone: (212) 317-1200
                                                        Facsimile: (212) 317-1620
                                                        Attorneys for Plaintiff




                                               - 24 -
